[MHM, June 30, 2008] [Translation] SEMI-ANNUAL REPORT (During the Fourteenth Term) From: October 1, 2007 To: March 31, 2008 PUTNAM DIVERSIFIED INCOME TRUST (2259) Name of the document filed: Semi-annual Report To: Director of Kanto Local Finance Bureau Filing Date: June 30, 2008 Accounting Period: During the 14th term (from October 1, 2007 to March 31, 2008) Name of the Registrant Fund: PUTNAM DIVERSIFIED INCOME TRUST Name of the Registrant Issuer: PUTNAM DIVERSIFIED INCOME TRUST Name and Official Title Charles E. Porter of Representative: Executive Vice President, Principal Executive Officer, Associate Treasurer and Compliance Liaison Address of Principal Office: One Post Office Square Boston, Massachusetts 02109 U. S. A. Name and Title of Registration Agent: Harume Nakano Attorney-at-Law Ken Miura Attorney-at-Law Address or Place of Business Mori Hamada & Matsumoto of Registrant Agent: Marunouchi Kitaguchi Building 6-5, Marunouchi 1-chome Chiyoda-ku, Tokyo Name of Liaison Contact: Harume Nakano Ken Miura Attorneys-at-Law Place of Liaison Contact: Mori Hamada & Matsumoto Marunouchi Kitaguchi Building 6-5, Marunouchi 1-chome Chiyoda-ku, Tokyo Phone Number: 03-6212-8316 Places where a copy of this Semi-annual Report is available for Public Inspection: Not applicable. - 1 - I. STATUS OF INVESTMENT FUND (1) Diversification of Investment Portfolio (as of the end of April 30, 2008) Name of country Total Investment Ratio Types of Assets U.S. Dollars (%) U.S. Government and Agency Mortgage 53.67% Obligations United States 1,255,956,901 Collateralized Mortgage Obligations United States 753,794,306 32.21 United Kingdom 22,214,522 0.95 Ireland 12,900,223 0.55 Cayman Islands 4,179,063 0.18 Canada 2,263,050 0.10 Sub-total 795,351,164 33.98% Foreign Government Bonds Japan 175,216,579 7.49 Ireland 79,991,530 3.42 Sweden 41,134,123 1.76 Argentina 37,309,673 1.59 France 31,259,827 1.34 Mexico 28,505,863 1.22 Spain 24,246,706 1.04 Russia 19,449,249 0.83 Venezuela 16,180,975 0.69 Germany 15,838,371 0.68 Brazil 14,319,062 0.61 Colombia 14,099,926 0.60 Turkey 10,517,850 0.45 Indonesia 8,217,065 0.35 Ecuador 7,662,135 0.33 Ukraine 6,323,451 0.27 Peru 3,325,750 0.14 Canada 1,894,853 0.08 South Africa 1,644,806 0.07 Ghana 1,301,059 0.06 Sub-total 538,438,853 23.01% - 2 - Corporate Bonds United States 392,878,436 16.79 Luxembourg 41,997,049 1.79 Canada 28,909,366 1.24 Cayman Islands 13,235,585 0.57 Netherlands 12,849,049 0.55 France 10,084,122 0.43 United Kingdom 4,488,424 0.19 Trinidad 3,430,313 0.15 Jamaica 1,999,463 0.09 Jersey 1,540,673 0.07 Bermuda 1,353,600 0.06 Denmark 1,204,368 0.05 Sweden 1,175,934 0.05 Germany 1,097,162 0.05 Ireland 899,300 0.04 Sub-total 517,142,844 22.10% Asset-Backed Securities United States 235,363,001 10.06 United Kingdom 53,639,405 2.29 Cayman Islands 15,426,909 0.66 Ireland 6,158,025 0.26 Sub-total 310,587,340 13.27% Senior Loans United States 188,643,474 8.06 Netherlands 8,155,571 0.35 Bermuda 4,529,838 0.19 Singapore 3,267,331 0.14 Canada 2,289,103 0.10 Norway 552,695 0.02 Sub-total 207,438,012 8.86% U.S. Treasury Obligations United States 45,253,191 1.93% Purchased Options United States 36,012,715 1.54% Short-Term Investments United States 92,449,564 3.95 Egypt 13,475,129 0.58 Sub-total 105,924,693 4.53% Cash, Deposit and Other Assets (After deduction of liabilities) -1,471,759,400 -62.89% Total (Net Asset Value) 2,340,346,313 100.00% - 3 - Note 1: Investment ratio is calculated by dividing each asset at its market value by the total Net Asset Value of the Fund. The same applies hereinafter. Note 2: Dollar amount is translated for convenience at the rate of $1.00¥104.14 (the mean of the exchange rate quotations by The Bank of Tokyo-Mitsubishi UFJ, Ltd. for buying and selling spot dollars by telegraphic transfer against yen on 30th April, 2008). The same applies hereinafter. Note 3: In this document, money amounts and percentages ending in the numeral 5 or higher have been rounded up to 10 and otherwise rounded down. Therefore, there are cases in which the amount for the "total column is not equal to the aggregate amount. Also, conversion into other currencies is done by simply multiplying the corresponding amount by the conversion rate specified and rounding the resulting number up to 10 if the amount ends in the numeral 5 or higher and otherwise rounding down when necessary. As a result, in this document, there are cases in which Japanese yen figures for the same information differ from each other. - 4 - (2) Results of Past Operations (a) Record of Changes in Net Assets Record of changes in net assets at the end of each month within one-year period until and at the end of April 2008 is as follows: Class C Shares Total Net Asset Value Net Asset Value per Share Dollar Yen (thousands) (millions) Dollar Yen 2007 end of May 123,978 12,911 9.96 (10.00) 1,037 (1,041) June 121,756 12,680 9.91 (9.95) 1,032 (1,036) July 124,740 12,990 9.77 (9.81) 1,017 (1,022) August 127,748 13,304 9.78 (9.82) 1,018 (1,023) September 129,666 13,503 9.84 (9.88) 1,025 (1,029) October 129,969 13,535 9.81 (9.85) 1,022 (1,026) November 130,625 13,603 9.66 (9.70) 1,006 (1,010) December 131,917 13,738 9.75 (9.79) 1,015 (1,020) 2008 end of January 129,834 13,521 9.51 (9.55) 990 (995) February 127,694 13,298 9.28 (9.32) 966 (971) March 124,811 12,998 9.18 (9.22) 956 (960) April 127,326 13,260 9.34 (9.39) 973 (978) (Note ) The amount of NAV per share with dividend is set forth in the parentheses. The amount of NAV per share with dividend as of the end of each month represents NAV per share as of the end of the relevant month with the amount of dividend paid during the relevant month. Class M Shares Total Net Asset Value Net Asset Value per Share Dollar Yen (thousands) (millions) Dollar Yen 2007 end of May 837,004 87,166 9.93 (9.97) 1,034 (1,038) June 788,605 82,125 9.88 (9.92) 1,029 (1,033) July 758,419 78,982 9.73 (9.77) 1,013 (1,017) August 750,717 78,180 9.75 (9.79) 1,015 (1,020) September 745,508 77,637 9.81 (9.85) 1,022 (1,026) October 734,001 76,439 9.78 (9.82) 1,018 (1,023) November 712,806 74,232 9.63 (9.67) 1,003 (1,007) December 708,284 73,761 9.72 (9.76) 1,012 (1,016) 2008 end of January 682,208 71,045 9.48 (9.52) 987 (991) February 654,660 68,176 9.25 (9.29) 963 (967) March 639,613 66,609 9.15 (9.19) 953 (957) April 645,601 67,233 9.32 (9.38) 971 (977) (Note) The amount of NAV per share with dividend is set forth in the parentheses. The amount of NAV per share with dividend as of the end of each month represents NAV per share as of the end of the relevant month with the amount of dividend paid during the relevant month. - 5 - (b) Record of Distributions Paid Record of distributions paid from May 2007 to April 2008 are as follows: Class C Shares Dividend NAV on the ex-dividend date Month/Year Dollar Yen Dollar 2007 end of May 0.039 4.06 9.98 June 0.038 3.96 9.86 July 0.039 4.06 9.88 August 0.039 4.06 9.72 September 0.039 4.06 9.76 October 0.039 4.06 9.77 November 0.036 3.75 9.69 December 0.036 3.75 9.68 2008 end of January 0.036 3.75 9.66 February 0.036 3.75 9.21 March 0.036 3.75 8.95 April 0.051 5.31 9.20 Class M Shares Dividend NAV on the ex-dividend date Month/Year Dollar Yen Dollar 2007 end of May 0.043 4.48 9.95 June 0.043 4.48 9.83 July 0.043 4.48 9.84 August 0.043 4.48 9.69 September 0.043 4.48 9.73 October 0.043 4.48 9.74 November 0.040 4.17 9.66 December 0.040 4.17 9.65 2008 end of January 0.040 4.17 9.63 February 0.040 4.17 9.18 March 0.040 4.17 8.93 April 0.055 5.73 9.17 - 6 - (c) Record of Changes in Annual Return Class C Shares Annual Return 5/1/07-4/30/08 -2.08 % (Note) Annual Return (%) {[ [ Ending NAV * A] ] / Beginning NAV] 1}*100 A shall be obtained by multiplying together all the amounts of such dividend as distributed during the period divided by the net asset value per share on the ex-dividend day of the relevant distribution plus 1. Provided that Beginning NAV means net asset value per share on April 30, 2007 and Ending NAV means net asset value per share on April 30, 2008. Class M Shares Annual Return 5/1/07-4/30/08 -1.48 % (Note) Annual Return (%) {[ [ Ending NAV * A] ] / Beginning NAV] 1}*100 A shall be obtained by multiplying together all the amounts of such dividend as distributed during the period divided by the net asset value per share on the ex-dividend day of the relevant distribution plus 1. Provided that Beginning NAV means net asset value per share on April 30, 2007 and Ending NAV means net asset value per share on April 30, 2008. II. OUTLINE OF THE FINANCIAL STATUS OF THE FUND [Omitted, in Japanese version, unaudited semi-annual accounts of the Fund and Japanese translation thereof are incorporated here.] - 7 - III. RECORD OF SALES AND REPURCHASES Record of sales and repurchases during the following period and number of outstanding shares of the Fund as of the end of April 2008 are as follows: Class C Shares Number of Number of Shares Number of Shares Sold Repurchased Outstanding Shares From: May 1, 2007 6,086,018 4,610,343 13,626,635 To: April 30, 2008 (0) (2,056,420) (3,170,620) Class M Shares Number of Number of Shares Number of Shares Sold Repurchased Outstanding Shares From: May 1, 2007 599,178 18,406,664 69,284,343 To: April 30, 2008 (0) (17,583,820) (67,004,950) Note: The numbers of Shares sold, repurchased and outstanding in the parentheses "( )" represent those sold, repurchased and outstanding in Japan. - 8 - IV. OUTLINE OF THE MANAGEMENT COMPANY 1. Fund (1) Amount of Capital Stock Not applicable (as of the end of April, 2008). (2) Description of Business and Outline of Operation The Fund may carry out any administrative and managerial act, including the purchase, sale, subscription and exchange of any securities, and the exercise of all rights directly or indirectly pertaining to the Fund's assets. The Fund has retained Putnam Investment Management, LLC, the investment adviser, to render investment advisory services, State Street Bank and Trust Company, to hold the assets of the Fund in custody and Putnam Fiduciary Trust Company, to act as Investor Servicing Agent. Putnam Investment Management LLC has retained its affiliate, Putnam Investments Limited, to manage a separate portion of the assets of the Fund subject to its supervision. (3) Miscellaneous Regulatory matters and litigation In late 2003 and 2004, Investment Management Company settled charges brought by the SEC and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. Payments from Investment Management Company will be distributed to certain open-end Putnam funds and their shareholders. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against Investment Management Company and, in a limited number of cases, some Putnam funds. Investment Management Company believes that these lawsuits will have no material adverse effect on the funds or on Investment Management Companys ability to provide investment management services. In addition, Investment Management Company has agreed to bear any costs incurred by the Putnam funds as a result of these matters. 2. Putnam Investment Management, LLC. (Investment Management Company) (1) Amount of Capital Stock 1. Amount of members equity (as of the end of April, 2008): $118,982,092* 2. Amount of members equity: Year Members Equity End of 2003 $144,486,036 End of 2004+ -$9,155,466 - 9 - End of 2005 $73,231,356 End of 2006 $70,594,104 End of 2007 $116,796,876 *Unaudited +During 2004, Putnam Investment Management accrued $223,524,388 of regulatory settlements. This, along with net intercompany transactions with Putnam Investments, LLC and its affiliates resulted in the decrease. Net income for the year ended December 31, 2004 was $89,819,256. This was offset by $243,460,758 of net intercompany transactions, which are factored as a reduction of Members Equity. (2) Description of Business and Outline of Operation Investment Management Company is engaged in the business of providing investment management and investment advisory services to mutual funds. As of the end of April, 2008, Investment Management Company managed, advised, and/or administered the following 99 funds and fund portfolios (having an aggregate net asset value of over $101.2 billion): (As of the end of April, 2008) Country where Principal Characteristic Number of Funds Net Asset Value Funds are (million dollars) established or managed Closed End Type Bond Fund 5 $3,287.62 Open End Type Balanced Fund 13 $25,128.51 U.S.A. Open End Type Bond Fund 30 $31,214.12 Open End Type Equity Fund 51* $41,575.19 Total 99 *May include one or more funds whose portfolios become more conservative over time by increasing their bond allocations. (3) Miscellaneous Regulatory matters and litigation In late 2003 and 2004, Investment Management Company settled charges brought by the SEC and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. Payments from Investment Management Company will be distributed to certain open-end Putnam funds and their shareholders. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against Investment Management Company and, in a limited number of cases, some Putnam funds. -10- Investment Management Company believes that these lawsuits will have no material adverse effect on the funds or on Investment Management Companys ability to provide investment management services. In addition, Investment Management Company has agreed to bear any costs incurred by the Putnam funds as a result of these matters. V. OUTLINE OF THE FINANCIAL STATUS OF THE MANAGEMENT COMPANY [Omitted, in Japanese version, audited annual accounts of the Investment Management Company and Japanese translations thereof are incorporated here.
